DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, Kerofsky being the closest, fails to disclose the combination of limitations recited in independent claim 1 (as amended) a method of converting a high dynamic range image into a standard dynamic range image comprising:
 performing a color space conversion, wherein the color space conversion comprises applying a color matrix to input colors of pixels of the high dynamic range image, wherein the input colors are defined according to a first RGB representation which is defined according to first red, green and blue primaries, and which consists of a first red, green, and blue color component of the pixel color, wherein the pixels have a first color saturation, wherein the color matrix maps a first RGB representation of the first color to a second RGB representation, primaries, wherein the second RGB representation is defined according to second red, green and blue primaries, wherein the second red, green and blue primaries span encompass a smaller color triangle than the first red, green and blue primaries, wherein the application of the color matrix yields an intermediate image, in which the pixel colors have the second RGB representation,
 applying a reversible gamut mapping to the second GB representation yielding a mapped color which has a second saturation which is smaller than the first color saturation and applying a luminance mapping to the luminance of the mapped color, to obtain an output color, wherein the output color has a luminance different than the luminance of the mapped color, wherein the reversible gamut mapping comprises applying a mapping function to each of the three color components of the second RGB representation to obtain output red, green and blue pixel color components which define the mapped color, wherein each of the respective mapping functions comprise a first linear segment and a second linear segment, wherein the first linear segment corresponds to an identity transform, 
wherein the first linear segment begins at a threshold value,  wherein the second linear segment goes from the threshold value to a minimal value, wherein the minimal value is the most negative value occurring in the intermediate image for the respective component of the second red, green or blue color components of the second RGB representation, and wherein the respective threshold value is calculated by multiplying the values of the two components of the second RGB representation other than the color component for which the respective threshold value is calculated by respective constants in case such values of the two components are larger than zero, and  summing those two multiplied contributions such that threshold value of red = kRG*max (0, green color component of the second RGB representation) +kRB*max (0, blue color component of the second RGB representation); threshold value of green = kGR*max (0, red color component of the second RGB representation) +kGB*max (0, blue color component of the second RGB representation); threshold value of blue = KBR*max (0, red color component of the second RGB representation) +kRG*max(0, green color component of the second RGB representation), in which kRG, kRB, kGR, KGB, kBR and kBG are constants, as recited in claim 1. 
Claims 6, 10 and 15 recite similar limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
May 10, 2022 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422